EXHIBIT 10.34

 

United Industrial Corporation

 

Management Incentive Plan

 

January 2006

 

[g23372kki001.jpg]

 

--------------------------------------------------------------------------------


 

UIC MANAGEMENT INCENTIVE PLAN

 

TABLE OF CONTENTS

 

Definitions

3

 

 

Plan Amendment and Termination

3

 

 

Effective Date of the Plan

3

 

 

MANAGEMENT INCENTIVE PLAN (MIP)

4

 

 

Philosophy

4

 

 

General Features

4

 

 

Payments

5

 

 

Entitlements

5

 

 

Administration

5

 

 

Miscellaneous

5

 

 

SETTING TARGETS AND OBJECTIVES

6

 

 

Financial Factor

6

 

 

Financial Factor Measurement

6

 

 

Guidelines for Objective Setting and Evaluation

7

 

 

Performance Factor

7

 

 

Guidelines for Objective Setting and Evaluation

7

 

 

Guidelines for Reviewing Overall Performance

8

 

 

Incentive Calculation

9

 

 

TARGET INCENTIVE COMPENSATION AWARD (TICA) CALCULATION – EXAMPLE

9

 

 

EARNED INCENTIVE COMPENSATION AWARD (EICA) CALCULATION:

10

 

 

Summary

10

 

2

--------------------------------------------------------------------------------


 


DEFINITIONS


 

Except as otherwise specified or as the context may otherwise require, the
following terms have the meanings indicated below for the purposes of this Plan:

 

Company means UIC and all Subsidiaries of UIC.

 

Compensation Year or Year means the fiscal year of UIC.

 

Disability means disability according to the terms of the United Industrial
Corporation Long-Term Disability Plan as may from time to time be applicable
with respect to the particular Participant.

 

Layoff means a termination which is not for cause but rather is due to a
permanent or indefinite reduction in the work force, including, but not limited
to, the elimination of a Participant’s position as a result of a facility
closure, discontinuance or relocation of operations, acquisition, reorganization
or sale (including the sale by the Company of a business unit, division, product
line or functionally related group of assets.)

 

Participant means an eligible Company employee selected for Plan participation
in accordance with the procedures set forth herein.

 

Plan means the 2006 Management Incentive Plan (MIP) as set forth herein.

 

Plan Compensation means the amounts earned for the year as a consequence of the
Plan.

 

Retirement means retirement according to the terms of the Subsidiary retirement
plan.

 

Subsidiary means any corporation in which the Company owns total equity
interest. However, if AAI or UIC owns majority interest, then any compensation
plan must be approved by UIC.

 


PLAN AMENDMENT AND TERMINATION


 

UIC may, in its sole and absolute discretion, amend, suspend or terminate the
Plan at any time, with or without advance notice to Participants.

 


EFFECTIVE DATE OF THE PLAN


 

This Plan shall be effective as of January 1, 2006.

 

3

--------------------------------------------------------------------------------


 


MANAGEMENT INCENTIVE PLAN (MIP)


 


PHILOSOPHY


 

The UIC Management Incentive Plan (often called the Bonus Plan or Plan) is a
variable cash based incentive plan designed to focus management attention on
performance factors important to the continued success of their business unit
and the Company overall. Achievement of high standards of business and
individual performance should be rewarded financially and conversely;
significant compensation should be at risk for failing to achieve those high
standards. The opportunity to earn compensation in addition to base salary is an
integral part of our total compensation approach. The Management Incentive Plan
serves as a direct link between a Participant’s compensation and the performance
of a business unit or the Company overall.

 


GENERAL FEATURES


 

Participants are senior managers in a position to significantly affect the
performance of their business unit. These are generally managers with
responsibility across an entire business unit, i.e. headquarter executives;
product line and other general or program managers; and selected functional
managers.

 

To be eligible to be selected to participate, a new hire to the Company or a
newly eligible employee must be employed as of 30 September. Part-year
Participants (i.e., employed after 1 January but prior to 30 September) shall be
eligible for awards calculated pro-rata to the number of days employed during
the Compensation Year.

 

Target incentive compensation is over and above the base salary. It is a
function of the annual results, both by the individual and the relevant business
unit. Base salary levels are established using competitive comparisons. The
target incentive compensation, a percent of base salary, is similarly
determined, thus ensuring the competitiveness of UIC’s total target
compensation. Base salary and target annual incentives are considered
competitive total compensation. Actual incentive awards may range from zero to
two hundred percent of target. The target incentive percent varies from 10 to 50
percent of base salary, depending on the Participant’s salary grade. Incentive
awards are not guaranteed. The Plan requires reasonable risk on the part of the
Participant, commensurate with potential reward-an opportunity to raise total
compensation significantly above the target opportunity.

 

Participants in the MIP also receive:

 

•                  A maximum life insurance benefit of $400,000

•                  If elected during enrollment, Long Term Disability coverage
equal in value to their salary in the plan year plus their target cash bonus
value (salary x bonus %) to a maximum benefit of $200,000.

•                  Accidental Death and Dismemberment benefit equal to three
times their annual compensation rounded to the next higher $1,000 subject to a
maximum of $280,000.

 

4

--------------------------------------------------------------------------------


 


PAYMENTS


 

The distribution of Plan Compensation shall be made by March 15 following the
Compensation Year.

 


ENTITLEMENTS


 

General Rule: To receive Plan Compensation from this Plan, the Participant must
be an employee of the Company at the time of payment of Plan Compensation.
Exceptions to this rule shall be made in the cases of death, retirement, layoff,
and disability as described in this Section. UIC may also, in its sole
discretion, permit other exceptions to this rule.

 

Death, Retirement, Layoff and Disability:  If a Participant dies, retires, is
laid off, or becomes disabled during the Compensation Year, the individual
Target Incentive Compensation Award (TICA) shall be prorated and payment made by
March 15th following the Compensation Year. If death, retirement, layoff or
disability occurs after the close of a Compensation Year, but before payment is
made, such event shall not affect calculations.

 


ADMINISTRATION


 

The Compensation Committee of the Board of Directors, is authorized and
empowered to administer the Plan; interpret the Plan, prescribe, amend and
rescind rules relating to the Plan; and determine the rights and obligations of
Participants under the Plan. The Compensation Committee may delegate certain of
these activities and all other matters as it solely determines. Any
determinations by the Compensation Committee or the Board of Directors are final
and binding upon the Participants of the MIP.

 


MISCELLANEOUS


 

No Contract or Guarantee of Continued Employment. Eligibility to participate and
participation in the Plan is not a guarantee of continued employment. The Plan
does not constitute a contract of employment and the Company specifically
reserves the right to terminate a Participant’s employment at any time with or
without cause and with or without notice or assigning a reason.

 

No Guarantee of Plan Compensation. Eligibility to participate and participation
in this Plan does not guarantee the payment of Plan Compensation.

 

The UIC Board determines plan participation for each Compensation Year and
participation of one year does not guarantee participation in future years.

 

Assignment and Transfers. With the exception of transfer by will or by the laws
of descent and distribution, rights under the Plan may not be transferred or
assigned.

 

Withholding Tax. The Company will deduct taxes required by law to be withheld
with respect to such payments from all cash payment due a Participant.

 

5

--------------------------------------------------------------------------------


 


SETTING TARGETS AND OBJECTIVES


 

Key to an effective and equitable management incentive plan are the quality,
realism and stretch of the targets and objectives. In setting these targets and
objectives we focus on high standards, continuous improvement and Participant
involvement. TICA and performance measurements are built around two basic
factors: a financial factor and performance factor. The weighting of those
factors can vary from one business unit to another, reflecting the relative
importance of business to individual performance for that unit during any
Compensation Year. Between them, the financial and performance factors total 100
percent. The factors are intended to be significant results that need to be
achieved if the business unit’s strategic and overall performance objectives are
to be realized.

 

The financial factor measures metrics important to the business unit. Budgets as
well as past and expected future performance results are the criteria used in
setting financial targets. These factors are reviewed and approved by the CEO.
Achievement of the financial targets results in a 1.0 rating.

 

Performance objectives are important personal objectives directly related to a
Participant’s major responsibilities. For example, these objectives could
include such areas as market and/or customer share improvement; cost
improvements; product development; pricing; inventory levels; introduction or
improvement of products, processes or systems; health, safety and environmental
performance; or management development. Performance objectives are set annually
for each Participant through the Key Accountability Document (KAD). The
Compensation Committee sets the performance objectives for the Chief Executive
Officer.

 

UIC recognizes circumstances change throughout the year. Significant
achievements during the Compensation Year, not contemplated at the inception of
the Compensation Year, will be reviewed and incorporated in the final
determination of Plan Compensation.

 


FINANCIAL FACTOR


 


FINANCIAL FACTOR MEASUREMENT


 

Actual Financial Factors are adjusted to level the effect of accounting changes,
acquisition costs, land sales, strategic restructuring costs, capital
expenditures, etc. Adjusted performance results are compared with the previously
set targets and the zero (0) and two (2.0) performance levels. This comparison
results in a Financial Factor rating for each business unit that is somewhere on
a scale of zero to two.

 


GUIDELINES FOR OBJECTIVE SETTING AND EVALUATION


 

The 1.0 targets are the levels at which the unit is expected to perform for the
Compensation Year. Each unit’s budget is the primary starting point for 1.0
target levels. No incentive is paid for results at or below the zero level, and
twice the target incentive is paid for results at or above the 2.0 level.

 

6

--------------------------------------------------------------------------------


 

• The 1.0 targets are generally established at levels judged to have a
reasonable chance of attainment and match the commitments made to the UIC Board;
the zero and 2.0 extremes are normally established in terms of reasonable
stretch and relative risk.

 

• Targets are first developed by unit/division management. The CEO and
appropriate staff discuss the targets and agree upon zero, one and two levels.

 

• In determining the business performance ratings, actual performance is
adjusted to level the effect of accounting changes, acquisition costs, land
sales, strategic restructuring costs, capital expenditures, etc.

 

• Adjusted performance results are compared with targets, which results in a
Financial Factor rating for each business unit that is somewhere on the scale of
zero to two.

 

• Business performance targets are finalized early in the Compensation Year but
can be adjusted by the Board in cases of substandard change in the business.

 


PERFORMANCE FACTOR


 


GUIDELINES FOR OBJECTIVE SETTING AND EVALUATION


 

Each Participant submits strategic performance objectives in KAD format to
his/her manager. Performance objectives are based on the major job
responsibilities assigned to the individual and are related to the business
unit’s strategic and/or UIC’s overall performance objectives.

 

• To develop individual performance objectives, each Participant must understand
and commit to the operating unit’s business and human resources strategies.

 

• The two to five most important individual objectives should be submitted to
the next higher-level manager for review and approval. Objectives should state
results required ensuring that the performance can be measured. In many cases,
measurement of results cannot be quantified. When this quantification is not
possible, there should be a clear statement of the criteria that will be used to
judge the accomplishment of the objectives. For example, if the objective is to
develop a strategic plan, success is not determined primarily by a plan being
developed on time but rather the quality of thinking that the plan portrays. The
KAD should lay out the criteria to determine the quality. Measurements enable
the Participant and manager to determine whether the objective or a portion of
the objective has been successfully achieved.

 

•                  Objectives should be stated in measurable terms and should
include timing.

 

•                  Objectives should identify specific achievements expected and
not merely restate major responsibilities or plans to accomplish them.

 

•                  Objectives should be realistic with some stretch and be based
on actual conditions.

 

7

--------------------------------------------------------------------------------


 

The degree of difficulty may vary among the objectives. A priority ranking or
assessment of relative difficulty, included in the objectives statement, will be
of value during the review to determine the strategic performance factor rating.
In determining the strategic performance rating, the following will be
considered:

 

•                  The accomplishment of annual objectives and the significance
of those objectives to overall business unit results.

 

•                  Demonstration of leadership

 

•                  Degree of difficulty of the objectives.

 

•                  Overall performance of major responsibilities including
self-development.

 

•                  Performance in response to unanticipated circumstances or
opportunities.

 

•                  Contributions to the management team and important corporate
initiatives.

 

In summary, in rating Performance, achievement of objectives, leadership,
overall job performance, response to unplanned major events and contributions to
the overall management team are all to be considered. Performance is rated using
the entire zero to two spectrum.

 


GUIDELINES FOR REVIEWING OVERALL PERFORMANCE


 

Creates five general levels of performance with definitions of possible
performance and a suggested range of ratings for each.


 

0 to .5

 

Overall performance considerably less than standard. Did not meet objectives
primarily because of own performance. Performance in unplanned circumstances was
below expectations. Individual did not demonstrate satisfactory improvement
during the year.

 

 

 

.5 to .9

 

Overall performance of major position responsibilities did not meet all
expectations. Some objectives achieved but not in a totally satisfactory manner.
Measurable progress made during the year and current progress is satisfactory.

 

 

 

.9 to 1.1

 

Overall performance of major responsibilities meets current standards.
Objectives substantially met, especially those of greater significance to
business objectives. Performance in unplanned circumstances met or exceeded
expectations.

 

 

 

1.1 to 1.5

 

Overall performance consistently met or exceeded standards for all
responsibilities. Objectives were generally exceeded during the year. Function
for which responsible has shown significant progress. Significant unplanned
circumstances occurred during the year and related performance exceeded
expectations

 

 

 

1.5 to 2.0

 

Outstanding performance in all aspects of current job. All objectives exceeded
with recognition of these accomplishments. Has demonstrated success of at least
one major breakthrough or significant project. Professional performer on all job
functions and recognized as such by peers and superiors.

 

8

--------------------------------------------------------------------------------


 

Achievement of tougher objectives receives a higher strategic performance factor
rating, which translates into a higher incentive award. For example, a
Participant who sets unusually demanding objectives and then misses one might
receive a 1.4 Performance rating. A Participant who set more easily achieved
objectives and then hits them all might receive a 1.0 Performance rating.

 


INCENTIVE CALCULATION


 

To determine a Participant’s incentive, both factors, Financial and Performance
are rated and weighted according to the predetermined split. The two results are
totaled and multiplied by the Participant’s Compensation Year base salary
earnings (prorated for partial-year participation) to determine the Plan
Compensation.

 


TARGET INCENTIVE COMPENSATION AWARD (TICA) CALCULATION – EXAMPLE


 

(The actual percentages of Financial and Performance and the metrics used for
Financial are only examples and may vary by organization or specific business
needs year to year.)

 

Your Performance Factor is weighted at 20% and Financial Factor weighted at 80%.
Within the Financial Factor, Cash Flow (CF) and Earnings Before Interest, Taxes,
Depreciation and Amortization (EBITDA) are weighted 70% and 30%, respectively.

 

This year, the Cash Flow rating was 1.2 and the EBITDA was 1.0. Your Performance
rating was .8

Your Target Incentive Compensation Award Eligible Earnings were: $100,000

Your Target Incentive Compensation Award Percentage is: 10%

Your Target Incentive Compensation Award Amount was: $10,000

 


EARNED INCENTIVE COMPENSATION AWARD (EICA) CALCULATION:


 

1. WEIGHTED PERFORMANCE FACTOR DETERMINATION

 

Your Performance Rating X Performance Weight = Weighted Performance Rating, or
.8 X .20 = .16

 

9

--------------------------------------------------------------------------------


 

2. WEIGHTED CF/EBITDA DETERMINATIONS

 

CF Contribution

 

The weight used to calculate CF Contribution below is the cash portion (70%) of
the Financial weight (80%)

 

EBITDA Contribution

 

CF Rating X Weight = CF Weighted Rating

1.2 X .56 = .672

 

The weight used to calculate EBITDA Contribution below is the EBITDA portion
(30%) of the Financial weight (80%)

 

EBITDA Rating X Weight = EBITDA Weighted Rating

1.00 X .24 = .24

 

3. YOUR TOTAL RATING DETERMINATION

 

Weighted Performance Rating + Weighted CF Rating + Weighted EBITDA Rating =Total
Rating, or .16 + .672 + .24 = 1.072

 

4. YOUR EICA DETERMINATION (ROUNDED TO NEAREST DOLLAR)

 

Target Amount X Total Rating = Actual Incentive Award, or $10,000 x 1.072 =
$10,720

 


SUMMARY


 

UIC’s Management Incentive Plan is an integral part of our competitive total
compensation program, offering incentives and rewards offset by commensurate
risk. Participants are individually selected from among those managers whose
decisions significantly affect UIC’s performance.

 

Business and strategic performance targets and objectives are set in areas that
require focus and emphasis in the Compensation Year including actions intended
to execute longer term strategies. Performance is rigorously measured against
the targets, objectives and on an overall basis.

 

Both business unit and individual performance affect incentive awards.

 

10

--------------------------------------------------------------------------------

 